a ee a ee

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

  

  

   
  
   

 

 

 

 

 

 

 

Us. POSTAGE PAID
E 41-Da
MABTINGVILLE, VA
24ii2
Bua NOV Of'9 ‘ MAIL EXPRE
PRESS FIRMLY TO SEA! =| AMOUNT ey -
wren sTareS $25 70 FE REQUIRED
.
1007 27401 R2305K137062-04 ——_
&
a
x
; =z
Eo
ao
si AS ELIF FOL0RSUS oo
FROM: cease feat _ PHONE 7 CG OW) etd r fi =
1 o A = \ pe r -\, | i 4 a 2 et
U.S W.C JUS [REPor USWGO as
¥ fi=—i t s.28 Bs xf
D | Ay : EKSS4901L015US i
| j Ail) 5 (XxX Ay f ~ ="
rf | . i / E G . ( = g
24170 C ~ : ; Ny
310 Forest St’ Apt GLE I192 ay #
| : ; a.
Mi MI 1. > UNITED STATES * MAIL * ag
iV i, ACV f ——————— bes
} Ip iS>\| a ~—L POSTAL SERVICE @ EXPRESS™ ee
A ) @ atten =
Dw
$3
£8
. RY OPTIO ° ame) ols Te 0 — 2
AYPIGNATURE REQUIRED Note; The mailer must check the “Signature Required’ box if the mailer. 4) (1-Day D2-Day D0 Military Coro — = 4
Ri i the addressee's signature; OR 2) Purchases additional insuranca: OR 3) Purchases COD service: OR 4) s 5
aes Retum Receipt service. lf the box is nat checked, the Postal Service will leave the item in the addressae’s | PO ZIP Code Scheduled Delivary Date Postage , =
mail recepiacie or other secure location without attempting to obtain the addressee's signature on delivery. (MMIDDIYY) 2A
Delivery Options am
Ono Saturday Delivery (delivered next business day) | \ —_ = | Oj $ 2 i
oO Sunday/Holiday Delivery Required (additional fee, where available") 7 SF = 9 a
LD 10:30 AM Delivery Required (additional tee, where available") Date Accepted (MM/DD/YY) | Scheduled Delivehy Tima Ineurance: Fee COD Fee f Z a
“Refer to USPS.com® or local Post Otfice™ for availability (1 10:30AM [1] 3:00 PM $ $ tt So
TO: (evease print) _- 2’) of 7) 2 NOON f ° =
7 ; PHONE { 26 hf a iy {/ _ [Time Accepted 70:33AM Delivery Fee Return Receipt Fee | Live Animal \ a6
( Lo ir F a | / / st Cam Transportation Fee 2
. ; } (AD = 00
+ j nue fA LA] Chem |$ $ $ . ec
I { i } 7 / : — Weight gi Flat Rate | Sunday/Holiday Premium Fee Total Postage & Fees I © 2
A. J f a
= / h / y : { ia, } f Acceptance Employee initials ‘. e 8
: 7 5 Lt Ibs ozs. anv
(sreensbpar’d, I\V $ 3a
tip of (U's ADDRESSES GNU) f 1 : DELIVERY (POSTAL SEAVICE USE ONL' nu
_ ‘ : : - Delivery Attempt (MM/DDIYY) Employee Signature z co
j 4 ‘ i ’ , j oy. Bins Olam a =
= — = Oem 5 i
® For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811, Delivery Anemp! (MM/DD/YY) Time Employee Signature £t
®@ $100.00 insurance included. Olam “ o
Oem °
LJ wo
LABEL 11-5, SEPTEMBER 2015 PSN 7690-02-000-9008 3-ADDRESSEE COPY fs
e€
8 5
a6
vs
SS
“0
2s
S PO:
ISIT ; g 8
i ES UNITED STATES 32
Zz Qo
ORDER FREE SUPPLIES ONLINE 5 : POSTAL SERVICE. =

Case 1:13-cr-00435-TDS Document 216-

  

5

Ted 11/08/45"

Paqe 1 of 2
GUARANTEED®

kK k

TRACKED

xk *

INSURED
os

  

Caron - Questin Every

UNITED STATES
i POSTAL SERVICE.

  

Case 1:13-cr-00435-TDS Document 216-5 Filed 1
